PER CURIAM.
The appellants, who were the -plaintiffs in the trial court, appeal a final judgment dismissing their complaint claiming actionable libel by the appellee. Attached to the complaint is a copy of the article claimed to be libelous. The trial judge determined from an examination of the article that the conclusion of law contained in appellants’ complaint that the article contained defamatory statements and inferences was not supported by the exhibit. The fact that plaintiffs may not like the way the article was written or what it says about them does not automatically provide the basis for a libel suit. See Mann v. Roosevelt Shop, Inc., Fla. 1949, 41 So.2d 894.
Affirmed.